Opinion by
William W. Porter, J.,
The bond sued on contains the condition prescribed by the act of 1836. It is “ that said debtor shall appear at the next term of the court of common pleas of the said county, and then and there present his petition for the benefit of the insolvent laws of this commonwealth, and comply with all the requisitions of the said law,” etc.
The next term of the court of common pleas, after the delivery of the bond, ended on September 20, 1897. The debtor filed his petition September 16, 1897. The next entry on the record is October 23,1897, “ the defendant appearing, continued by written order of above court until November 20, 1897.” On November 29, 1897, proof of publication being filed, the petitioner was discharged.
After the petition is presented, the act of 1836 requires the court to fix a time for the hearing. This was done, although not within the limitation of the “next term.” We find no difficulty in confirming all that the court did. The only question that might be considered debatable is, whether the presentation of the petition was an appearance within the meaning of the act. We are of opinion that it was; and that, the record showing nothing to the contrary, the fact of presentation of the petition is sufficient proof of an appearance. This construction is not overthrown by the recital on October 23, that ‘ the defendant appeared, as shown by the record. The fact that he appeared on October 23, is not proof that he did not appear at the time of the presentation of the petition; nor is it necessary that the record should show actual appearance. The proceedings having led up to a discharge, we will presume that the court below conducted them in accordance with the requirements of law, in the absence of evidence showing the contrary.
The court was competent to discharge, — they have discharged, they have decided that the insolvent has complied with all things required by law to entitle him to his discharge, — that he has abode by all orders of the court, and this is all the bond covenanted he should do: Sheets v. Hawk, 14 S. & R. 173; Fritts v. Doe, 22 Pa. 335. The language of Mr. Chief Justice Paxson, in Greenwaldt v. Kraus, 148 Pa. 517, used in construing the effect of an omission in the proceedings in an *422insolvency case, may be here appropriately applied. He says: “ The law does not now wholly disregard technicalities, but it shrinks from impaling a man upon sharp points, which have no relation to the justice of the cause.”
J udgment affirmed.